 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4691 
 
AN ACT 
To provide a temporary extension of certain programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Temporary Extension Act of 2010. 
2.Extension of unemployment insurance provisions 
(a)In general 
(1)Section 4007 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended— 
(A)by striking February 28, 2010 each place it appears and inserting April 5, 2010; 
(B)in the heading for subsection (b)(2), by striking february 28, 2010 and inserting april 5, 2010; and 
(C)in subsection (b)(3), by striking July 31, 2010 and inserting September 4, 2010. 
(2)Section 2002(e) of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note; 123 Stat. 438), is amended— 
(A)in paragraph (1)(B), by striking February 28, 2010 and inserting April 5, 2010; 
(B)in the heading for paragraph (2), by striking february 28, 2010 and inserting april 5, 2010; and 
(C)in paragraph (3), by striking August 31, 2010 and inserting October 5, 2010. 
(3)Section 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended— 
(A)by striking February 28, 2010 each place it appears and inserting April 5, 2010; and 
(B)in subsection (c), by striking July 31, 2010 and inserting September 4, 2010. 
(4)Section 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is amended by striking July 31, 2010 and inserting September 4, 2010. 
(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended— 
(1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by striking 1009 and inserting 1009(a)(1); and 
(3)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)the amendments made by section 2(a)(1) of the Temporary Extension Act of 2010; and. 
3.Extension and improvement of premium assistance for COBRA benefits 
(a)Extension of eligibility periodSubsection (a)(3)(A) of section 3001 of division B of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by striking February 28, 2010 and inserting March 31, 2010.  
(b)Clarifications relating to section 3001 of ARRA 
(1)Clarification regarding cobra continuation resulting from reductions in hoursSubsection (a) of section 3001 of division B of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended— 
(A)in paragraph (3)(C), by inserting before the period at the end the following: or consists of a reduction of hours followed by such an involuntary termination of employment during such period (as described in paragraph (17)(C)); and  
(B)by adding at the end the following: 
 
(17)Special rules in case of individuals losing coverage because of a reduction of hours 
(A)New election period 
(i)In generalFor the purposes of the COBRA continuation provisions, in the case of an individual described in subparagraph (C) who did not make (or who made and discontinued) an election of COBRA continuation coverage on the basis of the reduction of hours of employment, the involuntary termination of employment of such individual on or after the date of the enactment of this paragraph shall be treated as a qualifying event.  
(ii)Counting COBRA duration period from previous qualifying eventIn any case of an individual referred to in clause (i), the period of such individual’s continuation coverage shall be determined as though the qualifying event were the reduction of hours of employment.  
(iii)ConstructionNothing in this paragraph shall be construed as requiring an individual referred to in clause (i) to make a payment for COBRA continuation coverage between the reduction of hours and the involuntary termination of employment.  
(iv)Preexisting conditionsWith respect to an individual referred to in clause (i) who elects COBRA continuation coverage pursuant to such clause, rules similar to the rules in paragraph (4)(C) shall apply.  
(B)NoticesIn the case of an individual described in subparagraph (C), the administrator of the group health plan (or other entity) involved shall provide, during the 60-day period beginning on the date of such individual’s involuntary termination of employment, an additional notification described in paragraph (7)(A), including information on the provisions of this paragraph. Rules similar to the rules of paragraph (7) shall apply with respect to such notification.  
(C)Individuals describedIndividuals described in this subparagraph are individuals who are assistance eligible individuals on the basis of a qualifying event consisting of a reduction of hours occurring during the period described in paragraph (3)(A) followed by an involuntary termination of employment insofar as such involuntary termination of employment occurred on or after the date of the enactment of this paragraph. .  
(2)Codification of current interpretationSubsection (a)(16) of such section is amended— 
(A)by striking clause (ii) of subparagraph (A) and inserting the following: 
 
(ii)such individual pays, the amount of such premium, after the application of paragraph (1)(A), by the latest of— 
(I)60 days after the date of the enactment of this paragraph, 
(II)30 days after the date of provision of the notification required under subparagraph (D)(ii), or 
(III)the end of the period described in section 4980B(f)(2)(B)(iii) of the Internal Revenue Code of 1986. ; and  
(B)by striking subclause (I) of subparagraph (C)(i), and inserting the following: 
 
(I)such assistance eligible individual experienced an involuntary termination that was a qualifying event prior to the date of enactment of the Department of Defense Appropriations Act, 2010; and .  
(3)Clarification of period of assistanceSubsection (a)(2)(A)(ii)(I) of such section is amended by striking of the first month. 
(4)EnforcementSubsection (a)(5) of such section is amended by adding at the end the following: In addition to civil actions that may be brought to enforce applicable provisions of such Act or other laws, the appropriate Secretary or an affected individual may bring a civil action to enforce such determinations and for appropriate relief. In addition, such Secretary may assess a penalty against a plan sponsor or health insurance issuer of not more than $110 per day for each failure to comply with such determination of such Secretary after 10 days after the date of the plan sponsor’s or issuer’s receipt of the determination..  
(5)Amendments relating to section 3001 of ARRA 
(A)Subsection (g)(9) of section 35 of the Internal Revenue Code of 1986 is amended by striking section 3002(a) of the Health Insurance Assistance for the Unemployed Act of 2009 and inserting section 3001(a) of title III of division B of the American Recovery and Reinvestment Act of 2009.  
(B)Section 139C of such Code is amended by striking section 3002 of the Health Insurance Assistance for the Unemployed Act of 2009 and inserting section 3001 of title III of division B of the American Recovery and Reinvestment Act of 2009.  
(C)Section 6432 of such Code is amended— 
(i)in subsection (a), by striking section 3002(a) of the Health Insurance Assistance for the Unemployed Act of 2009 and inserting section 3001(a) of title III of division B of the American Recovery and Reinvestment Act of 2009;  
(ii)in subsection (c)(3), by striking section 3002(a)(1)(A) of such Act and inserting section 3001(a)(1)(A) of title III of division B of the American Recovery and Reinvestment Act of 2009; and  
(iii)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively, and inserting after subsection (d) the following new subsection: 
 
(e)Employer determination of qualifying event as involuntary terminationFor purposes of this section, in any case in which— 
(1)based on a reasonable interpretation of section 3001(a)(3)(C) of division B of the American Recovery and Reinvestment Act of 2009 and administrative guidance thereunder, an employer determines that the qualifying event with respect to COBRA continuation coverage for an individual was involuntary termination of a covered employee’s employment, and  
(2)the employer maintains supporting documentation of the determination, including an attestation by the employer of involuntary termination with respect to the covered employee, the qualifying event for the individual shall be deemed to be involuntary termination of the covered employee’s employment..  
(D)Subsection (a) of section 6720C of such Code is amended by striking section 3002(a)(2)(C) of the Health Insurance Assistance for the Unemployed Act of 2009 and inserting section 3001(a)(2)(C) of title III of division B of the American Recovery and Reinvestment Act of 2009.  
(c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of section 3001 of division B of the American Recovery and Reinvestment Act of 2009 to which they relate, except that— 
(1)the amendments made by subsection (b)(1) shall apply to periods of coverage beginning after the date of the enactment of this Act; 
(2)the amendments made by subsection (b)(2) shall take effect as if included in the amendments made by section 1010 of division B of the Department of Defense Appropriations Act, 2010; and  
(3)the amendments made by subsections (b)(3) and (b)(4) shall take effect on the date of the enactment of this Act.  
4.Extension of surface transportation programs 
(a)In generalExcept as provided in subsection (b), for purposes of the continued extension of surface transportation programs and related authority to make expenditures from the Highway Trust Fund and other trust funds under sections 157 through 162 of the Continuing Appropriations Resolution, 2010 (Public Law 111–68; 123 Stat. 2050), the date specified in section 106(3) of that resolution (Public Law 111–68; 123 Stat. 2045) shall be deemed to be March 28, 2010. 
(b)ExceptionSubsection (a) shall not apply if an extension of the programs and authorities described in that subsection for a longer term than the extension contained in the Continuing Appropriations Resolution, 2010 (Public Law 111–68; 123 Stat. 2050), is enacted before the date of enactment of this Act. 
5.Increase in the Medicare physician payment updateParagraph (10) of section 1848(d) of the Social Security Act, as added by section 1011(a) of the Department of Defense Appropriations Act, 2010 (Public Law 111–118), is amended— 
(1)in subparagraph (A), by striking February 28, 2010 and inserting March 31, 2010; and 
(2)in subparagraph (B), by striking March 1, 2010 and inserting April 1, 2010. 
6.Extension of Medicare therapy caps exceptions processSection 1833(g)(5) of the Social Security Act (42 U.S.C. 1395l(g)(5)) is amended by striking December 31, 2009 and inserting March 31, 2010. 
7.Extension of use of 2009 poverty guidelinesSection 1012 of the Department of Defense Appropriations Act, 2010 (Public Law 111–118) is amended by striking March 1, 2010 and inserting March 31, 2010. 
8.Extension of national flood insurance programSection 129 of the Continuing Appropriations Resolution, 2010 (Public Law 111–68), as amended by section 1005 of Public Law 111–118, is further amended by striking by substituting and all that follows through the period at the end, and inserting by substituting March 28, 2010, for the date specified in each such section.. 
9.Extension of small business loan guarantee program 
(a)In generalSection 502(f) of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 153) is amended by striking February 28, 2010 and inserting March 28, 2010. 
(b)AppropriationThere is appropriated, out of any funds in the Treasury not otherwise appropriated, for an additional amount for Small Business Administration – Business Loans Program Account, $60,000,000, to remain available through March 28, 2010, for the cost of— 
(1)fee reductions and eliminations under section 501 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 151) for loans guaranteed under section 7(a) of the Small Business Act (15 U.S.C. 636(a)), title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.), or section 502 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 152), as amended by this section; and 
(2)loan guarantees under section 502 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 152), as amended by this section,Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974. 
10.Satellite Television Extension 
(a)Amendments to section 119 of title 17, United States Code 
(1)In generalSection 119 of title 17, United States Code, is amended— 
(A)in subsection (c)(1)(E), by striking February 28, 2010 and inserting March 28, 2010; and 
(B)in subsection (e), by striking February 28, 2010 and inserting March 28, 2010. 
(2)Termination of licenseSection 1003(a)(2)(A) of Public Law 111–118 is amended by striking February 28, 2010, and inserting March 28, 2010 . 
(b)Amendments to Communications Act of 1934Section 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) is amended— 
(1)in paragraph (2)(C), by striking February 28, 2010 and inserting March 28, 2010; and 
(2)in paragraph (3)(C), by striking March 1, 2010 each place it appears in clauses (ii) and (iii) and inserting March 29, 2010. 
11.Determination of budgetary effects 
(a)In generalThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, provided that such statement has been submitted prior to the vote on passage. 
(b)Emergency Designation for Congressional EnforcementThis Act, with the exception of section 5, is designated as an emergency for purposes of pay-as-you-go principles. In the Senate, this Act is designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. 
(c)Emergency Designation for Statutory PAYGOThis Act, with the exception of section 5, is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139; 2 U.S.C. 933(g)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
